IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEREMIAH B. CORBETT,                    NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-1658

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 5, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Jeremiah B. Corbett, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

WOLF, ROWE, and SWANSON, JJ., CONCUR.